Citation Nr: 0844820	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to March 1984, and from October 1984 to November 
1996.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from September 2004 and March 2005 
rating decisions of the Houston, Texas Department of Veterans 
Affairs (VA), Regional Office (RO).  


FINDINGS OF FACT

1.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.

2.  The service-connected costochondritis is manifested by 
subjective complaints of pain and at most mild to moderate 
tenderness over the costochondral joints; there is no 
objective evidence of moderately severe impairment. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's periods of service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The schedular criteria are not met for a rating in excess 
of 10 percent for costochondritis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.7, 4.73, Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice of the 
claims by letters dated in March 2004 and December 2004.  A 
letter addressing the rating criteria and effective date 
provisions that are pertinent to the appellant's claim for 
service connection pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), was sent in March 2006.  A letter 
specifically addressing the evidence needed to substantiate 
the claim for increased rating was sent in May 2008.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The claims 
were subsequently readjudicated in an October 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, and obtained medical opinions.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


II.  Service connection for Tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that he experiences tinnitus as a result 
of noise exposure in service.  The service treatment records, 
including the retirement examination in October 1996, contain 
no evidence of complaints, treatment, or diagnosis of 
tinnitus. 

A January 1997 VA examination reported noted normal ears.  

An April 2003 VA audiometry examination noted a reported 
history of daily but not constant tinnitus since 2000.  The 
examiner found normal hearing and stated that the "non-
constant tinnitus that did not begin until 2000 is not felt 
to be related to noise exposure he experienced during his 
military career."

In June 2003, the veteran reported ringing in both ears.  A 
May 2005 statement from the veteran's wife indicates that she 
has known him since 1993.  She recalls that the veteran would 
talk too loudly after being at work while in service.  She 
also stated that he sometimes gets out of bed at night 
complaining of ringing in his ears. 

An August 2005 VA audiometry examination noted the veteran's 
report of constant, bothersome, high-pitched ringing in his 
ears since 1995-96.  The veteran reported a 15 year history 
of noise exposure in service from tanks, engines, generators, 
helicopters, and gunfire.  The examiner reviewed the claims 
folder in conjunction with the examination.  The examiner 
stated that the veteran's hearing would be considered normal 
for adjudication purposes and that:

[W]ith no evidence of high frequency 
hearing nerve damage, no documented 
complaints of tinnitus in the medical 
records, varied case history reports of 
tinnitus beginning in 2000 vs. 1995, 
varied reports low-pitch vs. high-pitch, 
and varied reports of moderate vs. severe 
loudness, it is less likely than not that 
tinnitus is related to military noise 
exposure.

There is no contemporaneous evidence that tinnitus was 
manifested in service.  As noted, the STRs are silent for 
tinnitus complaints or diagnosis.  A diagnosis of tinnitus is 
not clinically noted until the April 2003 audiometry 
examination.  Hence, service connection for tinnitus on the 
basis that it became manifest in service, and persisted, is 
not warranted.

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the April 2003 and August 2005 VA audiologists' opinions to 
the effect that it is unrelated service.  There is no 
competent evidence to the contrary.  Furthermore, the fact 
that the disability was not objectively noted until many 
years after service is, of itself, a factor against a finding 
that it is service connected.  Since they are laypersons, the 
veteran's and his wife's belief that his tinnitus is related 
to service is not competent evidence.  See Espiritu, supra.  
As a preponderance of the evidence is against the claim 
seeking service connection for tinnitus, it must be denied.

III.  Increased Rating for Costochondritis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Initially, the Board notes that costochondritis is not listed 
in the rating schedule.  In this case, costochondritis may be 
rated, by analogy, as a musculoskeletal disability under 38 
C.F.R. § 4.71a, or alternatively as a muscle disability under 
38 C.F.R. § 4.73.  

The service-connected costochondritis has been assigned a 10 
percent rating, by analogy, under Diagnostic Code 5321, 
injury to Muscle Group XXI, the muscles of respiration of the 
thoracic muscle group.  See 38 C.F.R. § 4.20.  Under 
Diagnostic Code 5321, a 10 percent rating is assigned for a 
"moderate" level of disability.  This level of disability is 
associated with objective findings such as some loss of deep 
fascia, loss of muscle substance, impairment of tonus, loss 
of power, or a lowered threshold of fatigue.  See 38 C.F.R. § 
4.56(d)(2)(iii).  

A 20 percent rating is assigned for moderately severe or 
severe injuries.  38 C.F.R. § 4.73, Diagnostic Code 5321.  A 
moderately-severe disability is typical of a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, which results in a 
consistent complaint of cardinal signs and symptoms involving 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Objective findings involve 
indication on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  38 C.F.R. § 4.56(d)(3).  Tests of strength 
and endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.  

The veteran had multiple complaints of chest pain in service.  
An October 1997 rating decision granted service connection 
for chest pain as due to undiagnosed illness.  A 10 percent 
rating was assigned from December 1996.  The March 2005 
rating decision on appeal recharacterized the disability as 
costochondritis; the 10 percent rating was continued.

In June 2003, the veteran was seen with complaints of left 
sided chest pain at least once a week, lasting for 30 seconds 
at a time.  In April 2004 he was treated for mid-sternal 
chest pain.  The impression was chest wall pain-acute.

A VA examination was conducted in January 2005.  The veteran 
reported sharp pain starting over the left pectoral muscle 
extending then to the right side.  The pain was described as 
dull, but at times he could not breathe and felt like his 
"chest was caving in."  This happened several times per 
day.  He described no injury to the chest.  The examiner 
found no objective pathology of the chest or chest wall 
muscles.  Muscle strength was reported as normal, with the 
veteran described as "muscular."  There was mild to 
moderate tenderness over the costochondral joints.  The 
diagnosis was costochondritis.

On VA examination in January 2008, the veteran reported sharp 
pains, lasting a few seconds, either at rest or on activity, 
coming from the left intercostal margin traveling along the 
ribs and ending at the xyphoid appendix.  There were no 
respiratory complications.  There was no muscle injury or 
loss of muscle function present.  No joints were affected.  
Physical examination showed normal chest excursion, clear 
lungs, no dyspnea, no costochondral tenderness, no swelling, 
and normal posture.  The examiner diagnosed history of 
costochondritis (most likely diagnosis is intercostal 
neuritis).


In sum, the evidence indicates the veteran's costochondritis 
is manifested by his subjective reports of constant pain in 
the chest and ribcage.  The only objective symptom of this 
condition is mild to moderate tenderness over the 
costochondral joints, shown on the January 2005 VA 
examination.  However, the most recent VA examination in 
January 2008 showed no such tenderness.  The examiner found 
no respiratory impairment resulting from his disability.  
From a functional standpoint, this disability is no more than 
slight.  38 C.F.R. §§ 4.10, 4.40, 4.56.  

The Board is mindful of his reports of frequent pain, but, as 
noted on the January 2008 VA examination, he is able to 
perform the activities of daily living with little or no 
impairment.  This disability certainly is not characterized 
by the type of symptoms described in the criteria for a 
moderately-severe disability under § 4.56 such as loss of 
deep fascia, muscle substance, or normal firm resistance.  
There is no indication of any original injury that required 
prolonged hospitalization or any surgical intervention, 
including debridement.  

For these reasons, the claim for a rating in excess of 10 
percent for costochondritis must be denied because the 
preponderance of the evidence is unfavorable-meaning there is 
no reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for tinnitus is denied.

A rating in excess of 10 percent for costochondritis is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


